Citation Nr: 1144444	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to additional dependency and indemnity compensation (DIC) for the appellant's biological children, C.T. and J.T.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.  He died in February 2006.  He had been assigned a 100 percent rating for over 10 years.  DIC was awarded pursuant to 38 U.S.C.A. § 1318.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from a decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her January 2008 Form 9, the appellant requested a Board hearing at the RO, which was subsequently scheduled for June 2009.  However, the appellant failed to report and did not indicate that she desired to reschedule.  The hearing request is therefore considered withdrawn.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 2002.  

2.  The Veteran died in February 2006.  

3.  The appellant is the surviving spouse of the Veteran and C.T. and J.T. are the appellant's biological children.  

4.  Although C.T. and J.T. may generally be considered as the Veteran's stepchildren, they are not shown to have ever resided with the Veteran before he died and the Veteran is not shown to have provided half or more of their support.  


CONCLUSION OF LAW

C.T. and J.T. are not children of the Veteran for VA purposes and are thus not entitled to additional dependency and indemnity compensation.  38 U.S.C.A. § 1318(a), (b) (West 2002); 38 C.F.R. § 3.22, 3.57 (2011); Manual M21-1, Part IV, Paragraph 12.17b.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board notes that the appellant received an initial VCAA notice in March 2006, which outlined the evidence necessary to substantiate her underlying claim for dependency and indemnity compensation and explained her and VA's responsibilities in claims development.  Additionally, in an April 2006 award letter, the RO explained the specific benefit that the appellant was to receive and also explained why VA initially found that additional benefits could not be paid to J.T.  The letter also indicated that the RO would be glad to review the claim to see if J.T. could potentially be entitled to benefits as a dependent schoolchild.

The Board also notes that the RO did not specifically provide the appellant with a notice letter outlining the evidence necessary to substantiate her claim for additional benefits for J.T. and C.T.  However, the RO did clearly communicate in its decisional documents that it was necessary for the appellant to establish that J.T. and C.T. were part of the Veteran's household before his death.  Additionally, the appellant, through her contentions has shown actual knowledge of the pertinent criteria.  Accordingly, the Board finds that any lack of notice on the part of the RO was not prejudicial to the appellant.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify).  Moreover, she has a service organization assisting in representation and it is also presumed to have knowledge of the process.

Regarding the duty to assist, the RO appropriately considered the existing evidence of record and informed the appellant of its determination that J.T. and C.T. had not been shown to be part of the Veteran's household.  In the absence of any specific allegation that the J.T. and C.T. actually resided with the Veteran or that the Veteran provided the children with at least half of their support, the Board finds that the RO did not have any further duty to develop the appellant's claim.  Notably, documentation that could demonstrate that J.T. and C.T. were actually part of the Veteran's household would be under the control of the appellant and thus, she would bear the responsibility for submitting such information.  
  
II.  Factual Background

The record shows that the appellant were originally married to D.T. and that C.T. and J.T. are the biological children of the appellant and D.T.  J.T. was born in December 1986 and C.T. was born in January 1992.  The appellant and D.T. subsequently divorced and in December 2002, the Veteran married the appellant.  After the marriage, in December 2004, the Veteran submitted a declaration of status of dependents, which included the appellant, along with his three biological children.  The declaration did not include J.T. or C.T.  He made a similar entry in a January 2003 document, again not listing the appellant's biological children.

The Veteran died in February 2006.  Later that month, the appellant filed a claim for death benefits, including dependency and indemnity compensation.  On the form she listed J.T. as a stepchild of the Veteran and C.T. as a child that was not living with her for whom she provided $162 per month in support.  She did not provide a Social Security number for either child.  

In October 2006, the appellant also submitted a letter from the Carver Career and Technical Center indicating that J.T. began studying in the Center's cosmetology program in August 2006 and was expected to graduate in April 2008.  The address listed on the letter for J.T. was identical to the appellant's listed address.  Also, in April 2007, the RO received from the appellant a school attendance report dated February 2006, which appeared to indicate that J.T. had actually begun high school in August 2002 and finished high school in May 2006.  The Board notes that the name of the school that J.T. attended is not included on the form.  A Social Security number is listed for her on the form, however.  

On her January 2008 Form 9, the appellant indicated that J.T. became a member of the Veteran's household on December 31, 2002, the date she married the Veteran.  She noted that on that date, J.T. had just had her 16th birthday.  She also indicated that at the time of the Veteran's death in February 2006, J.T. was a stepchild of the Veteran between the ages of 18 and 23 who was a member of the Veteran's household and who after reaching the age of 18 was pursuing a course of educational instruction. 

The appellant also indicated that C.T. became a member of the Veteran's household on December 31, 2002, at which time he was 9 years old.  She contended that just because the Veteran did not claim J.T. and C.T. as his dependents did not change their status under the law.  The appellant indicated that she did not think that the Veteran knew that his stepchildren could receive VA benefits.  She contended that they were still members of his household, however, based on the appellant's marriage to the Veteran.  She also indicated that both C.T. and J.T. continued to live "at home."  

In an October 2009 supplemental statement of the case, the RO found that it was not shown that either J.T. or C.T. were a part of the Veteran's household prior to his death, primarily because there was no evidence that either child ever resided with the Veteran.  

III.  Analysis

The appellant is seeking entitlement to additional dependency and indemnity compensation for her biological children, C.T. and J.T., alleging that they are "children" of the Veteran under the regulations governing payment of dependency and indemnity compensation.  

VA shall pay benefits to the surviving spouse and children of a deceased veteran who dies, not as the result of his own willful misconduct, and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability that either was continuously rated totally disabling for a period of ten or more years immediately preceding death; or, if so rated for a lesser period, was so rated continuously for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or, the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated as totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22. 

Except as provided in paragraphs (a)(2) and (3) of this section, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 

Stepchild means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of § 3.52, and who otherwise meets the requirements of 38 C.F.R. § 3.57 is included.  In order to qualify as a "child of the Veteran" for dependency and indemnity compensation purposes, a stepchild must have been a member of the Veteran's household at the time of his death.  38 C.F.R. §§ 3.57(a), (b), 3.210.  

VA operations manual M21-1, Part IV, Paragraph 12.17b interprets the above regulations to mean that a stepchild who is not actually living with the veteran can still qualify as a "child" if he or she is (was) receiving at least half of his or her support from the Veteran.  Thus, a child is considered to be "in the veteran's household" for purposes of establishing stepchild status if he or she actually resides with the veteran or resides elsewhere but receives at least half of his or her support from the veteran.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the appellant was awarded entitlement to dependency and indemnity compensation as the Veteran's surviving spouse and has alleged that C.T. and J.T. should also be entitled to these benefits.  The record reasonably shows that the C.T. and J.T. are the biological children of the appellant.  Thus, they may generally be considered as stepchildren of the Veteran.  See 38 C.F.R. § 3.57(b).  However, as noted by the RO, there's no competent evidence of record indicating that either J.T. or C.T. were members of the Veteran's household before he died.  The appellant's contentions, in the absence of any supporting documentation, are not deemed credible as they are entirely in her own self interest.

In this regard, the Veteran did not claim either J.T. or C.T. as dependents and there isn't any other evidence tending to indicate that J.T. and C.T. ever lived in the same residence with the Veteran.  In regard to C.T., the appellant, on her February 2006 claim form, specifically indicated that the child did not live with her and that she contributed $162 to his monthly child support.  Additionally, the Board does not find the appellant's contentions concerning household membership credible evidence that J.T. and C.T. were actually a part of the Veteran's household.  Notably, she has not specifically alleged that J.T. and C.T. ever lived with the Veteran and she has not been specific about where J.T. and C.T. were residing during the time between her marriage to the Veteran and the Veteran's death.  Instead she has simply contended that the children became a part of the household by virtue of the marriage and that the children have continued to "live at home."  Further, the school attendance report submitted by the appellant did not list the high school that J.T. was attending during the time that the appellant and the Veteran were married.  

The Board also notes that although the appellant did indicate that she had been contributing $162 to C.T.s monthly support, there is no indication from the record that the Veteran ever contributed half or more of C.T.s or R.T.s support.  See M21-1, Part IV, Paragraph 12.17b.  

Finally, there are no sworn statements from anyone who claims knowledge that these children resided with the Veteran, including their natural father, friends of the parties, or any other individual that could enter a lay statement.

In summary, because there is no documentary evidence of record indicating that either C.T. or J.T. was member of the Veteran's  household at the time of his death and the appellant has not specifically alleged that  J.T. or C.T actually resided with the Veteran or that the Veteran provided the children with at least half of their support, the Board finds that the weight of the evidence indicates that J.T. and C.T. are not "children" of the Veteran for purposes of receipt of dependency and indemnity compensation.  38 C.F.R. § 3.57.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Additional dependency and indemnity compensation for the appellant's biological children, C.T. and J.T., is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


